                Case 20-11177-KBO               Doc 334       Filed 07/08/20         Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            ) Chapter 11
                                                                  )
AKORN, INC., et al.,1                                             ) Case No. 20-11177 (KBO)
                                                                  )
                                   Debtors.                       ) (Jointly Administered)
                                                                  )

                         SUPPLEMENTAL CERTIFICATE OF SERVICE

      I, Cerene Credo, depose and say that I am employed by Kurtzman Carson Consultants
LLC (KCC), the claims and noticing agent for the Debtors in the above-captioned case.

        On June 30, 2020, at my direction and under my supervision, employees of KCC caused
to be served per postal forwarding address the following documents via First Class Mail upon the
service list attached hereto as Exhibit A:

        Notice of Telephonic Section 341 Meeting [Docket No. 119]

        Notice of Chapter 11 Bankruptcy Case [Docket No. 121]

Dated: July 6, 2020
                                                                                /s/ Cerene Credo
                                                                                Cerene Credo
                                                                                 KCC
                                                                                 222 N Pacific Coast Hwy
                                                                                 Suite 300
                                                                                 El Segundo, CA 90245
                                                                                 Tel 310.823.9000




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
    Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn
    Ophthalmics, Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma,
    Inc. (0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals,
    Inc. (6647); Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716);
    and VPI Holdings Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300,
    Lake Forest, Illinois 60045.
Case 20-11177-KBO   Doc 334   Filed 07/08/20   Page 2 of 3




              Exhibit A
                        Case 20-11177-KBO    Doc 334      Filed 07/08/20    Page 3 of 3
                                                 Exhibit A
                                        Creditor Matrix Service List
                                         Served via First Class Mail

                    CreditorName                       Address                City    State       Zip
 Carol J Hardin                             Address Redacted
 Faranak Salman Noori                       Address Redacted
 Kopelman Joel E                            Address Redacted
 Massachusetts Eye and Ear Providence       PO Box 9127                    Charlestown MA     02129‐9127




In re: Akorn, Inc., et al.
Case No.: 20‐11177                               Page 1 of 1
